NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           12-APR-2021
                                           09:49 AM
                                           Dkt. 32 OAWST
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

               IN THE MATTER OF THE DAMON IRREVOCABLE
                INTER VIVOS TRUST DATED JULY 3, 1984


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (TRUST NO. 1TR191000019)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal
With Prejudice Pursuant to Rule 42(b) HRAP, filed April 7, 2021,
by Respondent-Appellant Ian MacAlpin Damon, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal with
prejudice and bear their own attorneys' fees and costs on appeal;
(3) the stipulation is dated and signed by counsel for all
parties appearing in the appeal; and (4) dismissal is authorized
by Hawai#i Rules of Appellate Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, April 12, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge